[Cite as State v. Knuckles, 2013-Ohio-4173.]


STATE OF OHIO                     )                   IN THE COURT OF APPEALS
                                  )ss:                NINTH JUDICIAL DISTRICT
COUNTY OF SUMMIT                  )

STATE OF OHIO                                         C.A. No.      26801

        Appellee

        v.                                            APPEAL FROM JUDGMENT
                                                      ENTERED IN THE
RODNEY KNUCKLES                                       COURT OF COMMON PLEAS
                                                      COUNTY OF SUMMIT, OHIO
        Appellant                                     CASE No.   CR 2010-04-1130

                                 DECISION AND JOURNAL ENTRY

Dated: September 25, 2013



        MOORE, Presiding Judge.

        {¶1}     Defendant-Appellant, Rodney Knuckles, appeals from the January 23, 2013

judgment entry of the Summit County Court of Common Pleas. We affirm.

                                                 I.

        {¶2}     In October of 2010, Mr. Knuckles pleaded guilty to burglary, in violation of R.C.

2911.12(A)(3), a felony of the third degree. The trial court sentenced him to five years of

imprisonment, suspended, with two years of community control. In April of 2012, Mr. Knuckles

violated the terms of his community control, pleaded guilty, and was sentenced to an additional

two years of community control with all other terms of his sentence remaining in full effect. A

few weeks later, Mr. Knuckles again violated the terms of his community control and pleaded

guilty to the charges. In July of 2012, the trial court sentenced him to a definite period of five

years of imprisonment, which is not a mandatory term, to run concurrently with a sentence

imposed in another case.
                                               2


       {¶3}   Mr. Knuckles did not appeal from the April or July judgment entries.

       {¶4}   On September 26, 2012, Mr. Knuckles filed a post-sentence motion to withdraw

his guilty plea from October 2010, alleging that it was not made knowingly, voluntarily, or

intelligently, and created a manifest injustice. Specifically, Mr. Knuckles argued that the trial

court did not inform him of the specific prison term for violating the conditions of community

control.

       {¶5}   The trial court denied Mr. Knuckles’ motion, stating:

       ***

       Upon review, the [trial court] finds that [Mr. Knuckles] has not established
       manifest injustice in the Criminal Rule 11 plea negotiations, the guilty plea
       proceeding, or sentencing. [Mr. Knuckles] asserts that the [trial court] did not
       inform him that if he failed to comply with the terms of community control, that
       he would be sentenced to a definite term of prison. [Mr. Knuckles] has not
       provided [the trial court with] a transcript from his plea and sentencing. Upon
       review of the sentencing Journal Entry, the [trial court] notes that he was
       informed that the violation of the sentence may lead to more restrictive sanctions,
       up to and including a prison term of five (5) years.

       Alternatively, [Mr. Knuckles’] Motion is now barred pursuant to the doctrine of
       res judicata. The alleged error upon which [Mr. Knuckles] now relies on in
       support of his Motion to Withdraw was apparent on the face of the record at the
       time of his sentence. [Mr. Knuckles’] failure to directly appeal his conviction and
       sentence does not prevent the application of the doctrine of res judicata. State v.
       Gorospe, 9th Dist. Summit Nos. 25551 & 25552, 2011-Ohio-3291, and State v.
       Rhoten, 9th Dist. Summit No. 24487, 2009-Ohio-3362.

       ***

       {¶6}   Mr. Knuckles appealed, presenting one assignment of error for our consideration.

                                               II.

                                 ASSIGNMENT OF ERROR

       THE TRIAL COURT ERRED AND ABUSED ITS DISCRETION IN
       DENYING [MR. KNUCKLES’] MOTION TO WITHDRAW GUILTY PLEA
       AND EVIDENTIARY HEARING.
                                                3


       {¶7}    In his sole assignment of error, Mr. Knuckles argues that the trial court erred in

denying his post-sentence motion to withdraw his guilty plea. He alleges that at the plea hearing

in October 2010, the trial court failed to inform him of a specific prison term for a community

control violation.

       {¶8}    Based upon the record, we conclude that Mr. Knuckles’ argument is barred by the

doctrine of res judicata.

       {¶9}    It is well established that res judicata prohibits the consideration of issues that

could have been raised on direct appeal. State v. Saxon, 109 Ohio St.3d 176, 2006-Ohio-1245, ¶

16-17, citing State v. Hutton, 100 Ohio St.3d 176, 2003-Ohio-5607, ¶ 37; State v. D'Ambrosio,

73 Ohio St.3d 141, 143 (1995). “This prohibition extends to claims made in support of motions

to withdraw a plea.” State v. Molnar, 9th Dist. Summit No. 25267, 2011-Ohio-3799, ¶ 9, citing

State v. Ketterer, 126 Ohio St.3d 448, 2010-Ohio-3831, ¶ 59. See also Gorospe at ¶ 9, (for the

proposition that res judicata bars motion to withdraw a guilty plea based on errors that are

apparent on the face of the record).

       {¶10} Here, Mr. Knuckles could have raised this issue on direct appeal from the October

27, 2010 judgment entry. However, because he failed to do so, he is now barred from asserting it

under the doctrine of res judicata.

       {¶11} Further, we note that Mr. Knuckles did not provide the trial court, or this Court,

with a transcript of the October 2010 plea hearing. In State v. Brown, 9th Dist. Summit No.

24831, 2010-Ohio-2328, ¶ 12, we stated that “[a]n incomplete, uncertified transcript is

insufficient to demonstrate manifest injustice.” “Without a proper transcript,” Mr. Knuckles’

“motion to withdraw his guilty plea was unsupported.” Id. As such, because Mr. Knuckles
                                                 4


failed “to submit evidentiary documents sufficient to demonstrate manifest injustice he is not

entitled to withdraw his guilty plea.” Id.

       {¶12} Accordingly, Mr. Knuckles’ assignment of error is overruled.

                                                III.

       {¶13} In overruling Mr. Knuckles’ sole assignment of error, the judgment of the Summit

County Court of Common Pleas is affirmed.

                                                                              Judgment affirmed.




       There were reasonable grounds for this appeal.

       We order that a special mandate issue out of this Court, directing the Court of Common

Pleas, County of Summit, State of Ohio, to carry this judgment into execution. A certified copy

of this journal entry shall constitute the mandate, pursuant to App.R. 27.

       Immediately upon the filing hereof, this document shall constitute the journal entry of

judgment, and it shall be file stamped by the Clerk of the Court of Appeals at which time the

period for review shall begin to run. App.R. 22(C). The Clerk of the Court of Appeals is

instructed to mail a notice of entry of this judgment to the parties and to make a notation of the

mailing in the docket, pursuant to App.R. 30.

       Costs taxed to Appellant.




                                                       CARLA MOORE
                                                       FOR THE COURT
                                                 5


CARR, J.
CONCURS.

BELFANCE, J.
CONCURRING IN JUDGMENT ONLY.

       {¶14} I respectfully concur in the judgment. I agree that Mr. Knuckles’ assignment of

error is properly overruled given the absence of a transcript.


APPEARANCES:

RODNEY KNUCKLES, pro se, Appellant.

SHERRI BEVAN WALSH, Prosecuting Attorney, and RICHARD S. KASAY, Assistant
Prosecuting Attorney, for Appellee.